DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claim 1 and cancellation of claim 2 are noted.
Due to amendments to the claims, the prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 04 October 2021 have been fully considered but they are not persuasive.
Applicant is of the position that Eroma does not disclose or suggest separating a water soluble carbohydrate containing fraction and/or a washing filtrate from lignocellulose material formed using a pretreatment method comprising hydrolysis and steam explosion in at least one solid-liquid separation stage, as recited in the pending claims. In support of this position, Applicant argues, in summary as understood by the office:
(1)	Eroma uses enzymatic hydrolysis, whereas the instant specification discloses using acid hydrolysis and enzymatic hydrolysis is not required. Eroma’s enzymatic hydrolysis step results in a product that is distinguishable from the lignocellulose material formed in the pending claims.
(2)	[0053] of Eroma discloses separating lignin and cellulose from solution, not separating water soluble carbohydrates and/or washing filtrates from lignocellulose material.

Regarding (1), Applicant’s arguments regarding Eroma’s use of enzymatic hydrolysis being distinguished from the instant claimed process are unpersuasive. As a preliminary matter, the office notes that the instant claims do not exclude enzymatic hydrolysis, but rather more broadly recite “hydrolysis”, of which enzymatic is a specific type. Further in this regard, it is noted that the instant specification very clearly intends to include enzymatic hydrolysis among the suitable techniques for carrying out hydrolysis (see p. 7, lines 27-31; p. 26, lines 11-15, including encompassing a combination of enzymatic and acid hydrolysis, in line with the disclosure of Eroma). Finally, the office notes that Eroma does not require enzymatic hydrolysis: see [0027]; [0072], wherein pretreating before hydrolyzing may comprise steam explosion; and [0028], wherein hydrolysis can be performed by weak acids or by enzymes (emphasis added).
Regarding (2), this argument is not found persuasive given that the solution from which the lignin and cellulose is separated comprises water soluble carbohydrates (e.g. xylose) (see [0029]; [0049]; [0070], which discloses removing solids from the hydrolyzed solution by filtration or centrifugation; [0087]-[0088]).
Regarding (3), Applicant appears to be applying an overly narrow interpretation of the claims when stating that the water soluble carbohydrate containing fraction and/or washing filtrate is recirculated “just before the solid-liquid separation stage.” Rather, the claims merely require recirculating to the lignocellulose material that is subjected to the solid-liquid separation. In the broadest reasonable interpretation, this includes any point upstream of solid-liquid separation. While Eroma may not indicate precisely which stage the fraction is recycled, by the very nature of being recycled, it must be an upstream stage, i.e. upstream of the solid-liquid separation stage.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eroma et al (US 2002/0164731).
Regarding claim 1, Eroma teaches a method for treating lignocellulosic material to produce a carbohydrate fraction comprising: utilizing steam explosion and hydrolysis in one or more steps to convert a wood based material into a water soluble carbohydrate containing fraction (Eroma, paras. [0019], [0027], & [0028]), separating the water soluble carbohydrate containing fraction in at least one
solid-liquid separation stage, the at solid-liquid separation stage including filtration or centrifugal treatment (Id. at para. [0025]; [0053]; [0070]), recycle/recirculation of a soluble fraction is contemplated, the inherent result of which will be an increase in concentration of the fraction (Id. At para. [0083], [0156], & [0170]), solids and a part of the water soluble carbohydrate containing fraction are removed from the separation stage. (Id. at para. [0053] & Fig. 6). 
 Regarding Claim 5, water washing is disclosed, displacement is expected to be inherent to water washing. (Id. at para. [0140). The soluble fraction of carbohydrate is recirculated to the lignocelluosic material. (Id. at para. [0083], [0156], & [0170]).
 Regarding Claim 6, the soluble fraction of carbohydrate is recirculated to the lignocelluosic material. (Id. at para. [0083], [0156], & [0170]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, 7-11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eroma, as applied to claim 1.
Regarding Claim 3, a limited number of solutions exist for filtration: vacuum, ambient pressure, and positive pressure. The person of ordinary skill in the art at the time of filing could expect to utilize any of the limited solutions with a likelihood of success.
Regarding Claim 4, Eroma teaches water washing, but is silent on a particular ratio of wash water to solid. (Eroma, para. [0140]). However, such a ratio is result determinate variable, with sufficient water necessary to displace the species of interest from the solid mass. A person of ordinary skill in the art could determine optimal or workable values through routine experimentation. 
Regarding Claim 7, Eroma teaches that the filtrate will contain monosaccharides (e.g. carbohydrates), and suggests hydrolyzing the filtrate. (Id. at para. [(0131]). Given this suggestion, it would have been obvious to the person of ordinary skill in the art at the time of filing to mix a portion of the filtrate into the recycle for reprocessing, as it contains valuable feedstock.
Regarding Claim 8, the concentration of feed is a result determinate variable. (Baynes, para. [0293]). Optimum or workable values for feed concentration could be determined by the person of ordinary skill through routine experimentation.
Regarding Claim 9, the concentration of the separated carbohydrate is an intended result of a positively recited step (separation in a generic solid-liquid separator). "[A] whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Minton v. Nat’l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614,1620 (Fed. Cir. 2003)
Regarding Claims 10-11, multiple separation steps or stages are merely the duplication of parts. In re Harza, 274 F.2d 669,124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water- tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent 
Regarding Claim 25, Eroma teaches a method for treating lignocellulosic material to produce a carbohydrate fraction comprising: utilizing steam explosion and hydrolysis in one or more steps to convert a wood based material into a water soluble carbohydrate containing fraction (Eroma, paras. [0019], [0027], & [0028]), separating the water soluble carbohydrate containing fraction in at least one solid-liquid separation stage (Id. at para. [0053]), recycle/recirculation of a soluble fraction is contemplated, the inherent result of which will be an increase in concentration of the fraction (Id. at para. [0083], [0156], & [0170]), solids and a part of the water soluble carbohydrate containing fraction are removed from the separation stage. (Id. at para. [0053] & Fig. 6). Although Eroma does not teach a particular weight of product after treatment, such a recitation is merely the intended result (product yield) of positively recited steps (hydrolysis and steam explosion). Since the same steps are recited by the prior art, the yield is expected to be inherent to the process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772